465 S.E.2d 496 (1995)
219 Ga. App. 459
ROBY et al.
v.
KROGER COMPANY.
No. A95A0922.
Court of Appeals of Georgia.
November 29, 1995.
Reconsideration Denied December 14, 1995.
Certiorari Denied March 1, 1996.
Robert S. Windholz, Atlanta, for appellants.
Webb, Carlock, Copeland, Semler & Stair, Douglas A. Wilde, Todd M. Yates, Atlanta, for appellee.
McMURRAY, Presiding Judge.
This is a rainy day slip and fall case. Plaintiff Teresa Roby was driven to a shopping center and dropped off at a covered walkway. After returning a movie to a video store, plaintiff proceeded along the covered walkway to a grocery store operated by defendant Kroger Company. When she entered defendant's store, Teresa Roby noticed that there was a trail of water leading to where the grocery baskets were stored. In order to avoid the water, Teresa Roby took a semi-circular path to approach the grocery baskets. After she had turned back towards the grocery baskets and as she approached to about three feet from them, she slipped and fell. After she fell, Teresa Roby felt water on her leg and ankle and noticed that it had the smell of rainwater. She also saw water dripping off nearby grocery baskets.
Teresa Roby and her husband James Roby filed this action for damages against defendant. Teresa Roby seeks damages for her *497 injuries, and her husband seeks damages for loss of consortium. These plaintiffs filed this appeal from the grant of defendant's motion for summary judgment. Held:
Plaintiffs present essentially the same argument as that addressed in Hagin v. Winn-Dixie Stores, 180 Ga.App. 303, 348 S.E.2d 766, that the general rules applicable to rainy day slip and fall cases should be distinguished because the injured plaintiff fell due to water dripping from shopping carts and not from water tracked in from the outside. We find the present case indistinguishable from this precedent and repeat that these cases turn on the fact that when it rains, the ordinary person is aware that water is apt to be found in any area frequented by people coming in from the rain outside. As in Hagin, the injured plaintiff knew of the rain, and reasonable steps were taken by defendant to keep the rainwater mopped up. Indeed, the specific area where Teresa Roby fell had been inspected less than ten minutes before and observed to be clean and dry. See also Chafin v. Winn-Dixie Atlanta, 201 Ga.App. 209, 411 S.E.2d 64.
Judgment affirmed.
ANDREWS and BLACKBURN, JJ., concur.